Citation Nr: 0000280	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  97-29 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant, his spouse, and M.G.


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

In a February 1997 rating decision service connection for 
PTSD was granted, evaluated as 10 percent disabling.  In 
August 1997 a 30 percent disability evaluation was awarded 
for PTSD.  

In November 1999 a personal hearing was conducted by the 
undersigned Board member at the RO.  


FINDING OF FACT

The veteran's PTSD results in close to severe social and 
industrial impairment or occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.130, Part 4, Diagnostic Code 9411 (1996, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim within the meaning of the statutes and 
judicial construction.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992); 38 U.S.C.A. § 5107(a)(West 1991).  The Board 
believes the VA has fulfilled its duty to assist the veteran 
in the development of the facts in that all relevant facts 
have been developed.  38 U.S.C.A. § 5107(a).

Factual Background

The veteran served in the Republic of Vietnam and he is the 
recipient of the Purple Heart.

A VA PTSD examination was performed in November 1996.  The 
veteran complained of sleep disturbance, nightmares, 
flashbacks that occurred once every five months, 
hypervigilance, anger, and problems with social interaction.  
He avoided speaking of Vietnam and all Vietnam stimuli, and 
he became extremely angry if people questioned him concerning 
Vietnam.  The veteran reported that currently he was not 
receiving any psychiatric treatment.  He was employed as a 
forklift receiver.  

The mental status examination revealed that the veteran was 
very well groomed and affable.  He spoke quite freely and he 
was quite articulate about his experiences.  There was no 
psychomotor agitation and he seemed quite calm and relaxed.  
It was reported that the veteran had good eye contact and 
good rapport with the examiner.  His speech was normal and 
his attitude was described as pleasant and cooperative.  The 
veteran stated that his mood was depressed.  Generally he 
stated he was "middle of the road," but he became 
overwhelmed by his Vietnam experiences and sleep disturbance.  
There were no psychotic manifestations.  He was alert and 
oriented times three.  The veteran was only able to repeat 
one object at five minutes, which the examiner attributed to 
anxiety.  The veteran's insight and judgment were described 
as good.  The diagnosis was PTSD and alcohol dependence.  The 
Global Assessment of Functioning (GAF) scale was 75 currently 
and in the past year.  

In an August 1997 statement from a counselor at a Vet Center, 
it was reported that the veteran had begun psychological 
counseling in June 1997.  The clinician reported that the 
veteran's PTSD was more severe than the 10 percent disability 
evaluation that had bee assigned.  It stated that the veteran 
had sleep disturbance, nightmares of Vietnam, and a fear of 
darkness and being invaded.  The veteran stated that he slept 
four to five hours per night.  It was reported that he 
continually argued with co-workers at his job.  In January 
1997 he was involved in a situation with a co-worker in which 
the Teamsters were called to handle the problem.  He was 
worried that he forgot tasks because of sleep disturbance.  
It was stated that the veteran's spouse had reported verbal 
abuse and uncontrollable rage by the veteran.  He was 
isolated from his family and unable to socialize.  It was 
reported that the veteran's spouse had left him on several 
occasions.  The diagnosis was PTSD.  The GAF was 45.  

A personal hearing was held at the RO in August 1997.  The 
veteran testified that he was receiving individual and group 
therapy for PTSD.  He stated that he had problems sleeping, 
and that he slept four to five hours per night.  He testified 
that he did not use medication.  The veteran stated that he 
had nightmares and dreams of Vietnam.  He averred that he had 
stressful relationships with his spouse and children.  He 
stated that he had not spoken to his mother in five years.  
The veteran testified that he had worked at the same job for 
twenty years and that he had had physical and explosive 
confrontations with co-workers.  The veteran stated that on a 
daily basis he double-checked the perimeter of his house and 
the locks.  He testified that he did not have any hobbies and 
he stayed at home and watched a lot of television.  The 
veteran' PTSD counselor stated that due to the veteran's 
family problems, rage, and sleep disorder, his PTSD was 
underrated at 10 percent disabling.  

In a January 1998 statement from a counselor at a Vet Center, 
it was reported that the veteran had a history of treatment 
for PTSD at the center and that he was in the process of 
being transferred so that he could continue counseling at a 
facility nearer to his home.  

In a March 1998 statement from a private psychological 
counselor upon referral from a Vet Center, it was reported 
that the veteran had received treatment for an exacerbation 
of PTSD.  His symptoms included occasional flashbacks, bad 
dreams, nightmares, irritability, occasional angry outbursts, 
efforts to avoid thoughts, feelings, activities, and 
situations of Vietnam, restricted range of affect and 
feelings of estrangement, hypervigilance, exaggerated startle 
response and social isolation.  It was reported that the 
veteran's symptoms were exacerbated subsequent to recent 
harassment by co-workers at his job.  The diagnosis was PTSD, 
chronic, moderate to severe.  

In a March 1998 statement to his employer, the veteran 
reported harassing behavior by a co-worker.  A March 1998 
notice from the veteran's employer indicated that he was 
warned concerning unprofessional conduct.

In November 1999 a personal hearing was conducted by the 
undersigned Board member at the RO.  At the hearing the 
veteran testified that he had sleep disturbance and that he 
slept three hours per night.  He also stated that he had 
nightmares.  The veteran testified that in the previous year 
he had been suspended from work by his employer due to an 
altercation that he had had with a co-worker.  He stated that 
he was a loner and that he did not have any friends.  The 
veteran reported hypervigilance.  He averred that he had not 
received PTSD counseling for five months due to financial 
reasons.  He testified that he had anger and depression, and 
no suicidal ideation.  


Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

The RO has assigned a 30 percent disability evaluation for 
PTSD under the provisions of Diagnostic Code 9411.  

It is important to note that during pendency of this claim 
new VA regulations were codified in 38 C.F.R. § 4.130, 
regarding evaluation of neuropsychiatric disabilities, that 
became effective November 7, 1996.  When a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been completed, 
the version most favorable to an appellant applies unless 
Congress provided otherwise, or it permitted the Secretary to 
do otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As a result of the regulations, the veteran is 
entitled to consideration under both the old and new 
regulations, whichever is more favorable to his claim.

With respect to the new criteria for PTSD under Diagnostic 
Code 9411, a 30 percent disability evaluation for PTSD 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability evaluation under the new criteria 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long- term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation under Diagnostic Code 9411 
under the new criteria requires that there be occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or mood 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent disability evaluation under Diagnostic Code 
9411 requires total occupational and social impairment, due 
to such symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Under the old criteria for Diagnostic Code 9411, a 30 percent 
disability evaluation required evidence of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people. The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "is more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

A 50 percent disability evaluation required that the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired. By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

The 70 percent disability evaluation for PTSD required 
evidence of severely impaired ability to establish and 
maintain effective or favorable relationships with people. 
The psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

A 100 percent disability evaluation for PTSD required that 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
treatment for mature behavior so as to render the individual 
demonstrably unable to obtain or retain employment.

The veteran maintains that he has PTSD symptoms that are far 
more disabling than the current 30 percent disability 
evaluation indicates.  

The clinical evidence shows that the veteran continues with 
various PTSD symptoms, to include nightmares of Vietnam 
experiences, sleep disturbance, anxiety, and depression.  
There is also evidence of hypervigilance and explosive 
behavior.  With respect to the veteran's social adaptability 
it appears that his social interactions are substantially 
affected by psychological symptoms.  He is isolated and 
reportedly has no friends.  He has difficulty dealing with 
people, most notably in his familial relationships and also 
with persons at his place of employment.  The record shows 
that most recently the veteran had an episode of explosive 
behavior towards a co-worker.  His behavior and difficulty 
dealing with persons at his place of employment has 
apparently adversely affected his employment status.  

The veteran is currently evaluated for PTSD at a 30 percent 
disability evaluation.  However, the Board has reviewed the 
entire record and concludes that the veteran has severe PTSD 
psychological problems that clearly interfere with his social 
and industrial adaptability under either the old or new 
rating criteria for evaluation of mental disorders, 
warranting a 70 percent disability evaluation.  It is also 
important to note that in the recent past a clinical 
assessment has indicated that the veteran's PTSD disability 
is moderate to severe.  Certainly, the degree of 
symptomatology that has been presented approximates severe 
disablement under the either the old criteria, and under the 
new criteria there is evidence of deficiencies in work and 
social settings under the new criteria with substantial 
evidence of such symptoms as suicidal ideation, continuous 
panic or depression, evidence of difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  

In essence, the Board finds that the veteran's PTSD 
disability picture approximates the criteria necessary for a 
higher disability evaluation. 38 C.F.R. § 4.7.  The veteran 
has essentially no social interaction, but he apparently is 
able to maintain minimal familial relationships, and he has 
attended group therapy in the past.  No psychotic symptoms 
have been shown, and there is no indication that the PTSD 
symptoms result in gross impairment in thought process or 
total incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality.  Further, albeit with 
substantial problems, the veteran has been able to maintain 
consistent employment at the same job, apparently working on 
a full-time basis.  There is also no evidence of suicidal 
ideation and clinical findings do not reveal disorientation 
or any substantial impairment of his memory.  

In this regard, the Board is unable to conclude that the 
veteran's PTSD results in total occupational and social 
impairment or virtual isolation in the community and a 
demonstrable inability to obtain or retain employment, the 
criteria necessary for a 100 percent disability evaluation 
under the old and new regulations.  

Accordingly, a 70 percent disability evaluation for PTSD is 
therefore warranted.



ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

